Morales v Sid Farber Enters., LLC (2016 NY Slip Op 04187)





Morales v Sid Farber Enters., LLC


2016 NY Slip Op 04187


Decided on June 1, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2015-05874
 (Index No. 35774/12)

[*1]Mislael Morales, appellant,
v Sid Farber Enterprises, LLC, respondent.


Gruenberg Kelly Della, Ronkonkoma, NY (Zachary M. Beriloff of counsel), for appellant.
Bello & Larkin, Hauppauge, NY (Wayne P. Esposito of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Baisley, Jr., J.), dated June 8, 2015, which granted the defendant's motion, in effect, pursuant to CPLR 3124 to compel the plaintiff to provide it with certain medical authorizations.
ORDERED that the order is affirmed, with costs.
In this action to recover damages for personal injuries arising from an incident which occurred on December 16, 2009, the defendant moved to compel the plaintiff to provide HIPAA (Health Insurance Portability and Accountability Act of 1996, Pub L 104-191, 110 US Stat 1936)-compliant medical authorizations relating to treatment he received in relation to a prior motor vehicle accident that occurred on January 23, 2001. The Supreme Court providently exercised its discretion in determining that the defendant demonstrated unusual and unanticipated circumstances warranting the limited discovery requested from the plaintiff (see 22 NYCRR 202.21[d]; Matter of Quadrozzi v Quadrozzi Concrete Corp., 50 AD3d 1043, 1044; Scanga v Family Practice Assoc. of Rockland,
P.C., 41 AD3d 576, 577; Utica Mut. Ins. Co. v P.M.A. Corp., 34 AD3d 793), especially in light of the substantial prejudice to the defendant that would result without such discovery.
LEVENTHAL, J.P., CHAMBERS, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court